Citation Nr: 0204310	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  97-34 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
with peripheral neuropathy.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right eye disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to August 
1977.  

This matter is before the Board of Veterans' Appeals (Board) 
from an October 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the claims.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in June 1999, a transcript of 
which is of record.

This matter was previously before the Board in November 1999, 
at which time the case was remanded for the RO to consider 
additional evidence which had been submitted to the Board 
without a waiver of initial consideration by the agency of 
original jurisdiction.  As a preliminary matter, the Board 
finds that the RO has substantially complied with the prior 
remand directives.  Therefore, a new remand is not required 
in order to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).

As an additional matter, the Board notes that the veteran had 
also initiated an appeal to a March 1999 rating decision 
which denied his claim of service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD), as not well grounded.  However, the veteran 
withdrew this appeal in July 2000, shortly after a Statement 
of the Case was issued.  See 38 C.F.R. § 20.204.  Thus, this 
claim is not currently before the Board.  Nevertheless, the 
Board notes that Section 7(b) of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)), provides that cases denied as not 
well grounded which became final during the period beginning 
July 14, 1999, may be readjudicated upon the request of the 
claimant or the Secretary's own motion.  General Counsel for 
VA held in a precedential opinion that the agency of original 
jurisdiction (i.e., the RO) should first readjudicate a claim 
under section 7(b) of the VCAA, even if the claims were 
denied by the Board as not well grounded.  VAOPGCPREC 3-2001.  
The precedent opinions of the VA General Counsel's Office are 
binding upon the Board.  38 U.S.C.A. § 7104.  Accordingly, 
this matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  There is no competent medical evidence of diabetes 
mellitus with peripheral neuropathy until many years after 
service, nor is there competent medical evidence which 
indicates that the disability was incurred in or aggravated 
by service.

3.  Service connection was previously denied for a right eye 
disorder by a March 1987 Board decision.

4.  The evidence submitted to reopen the veteran's claim of 
service connection for a right eye disorder either does not 
bear directly and substantially upon the specific matter 
under consideration, or it is cumulative or redundant, or it 
is not by itself or in connection with evidence previously 
assembled so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for the veteran's 
diabetes mellitus with peripheral neuropathy.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 
Fed. Reg. 45,620-45,632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  The March 1987 Board decision denying service connection 
for a right eye disorder is final.  38 U.S.C.A. § 4004(b) 
(38 U.S.C.A. § 7103, 7104 (West 1991)); 38 C.F.R. § 19.104 
(1986) (38 C.F.R. § 20.1100 (2001)).

3.  New and material evidence not having been submitted to 
reopen the claim of entitlement to service connection for a 
right eye disorder, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  Specifically, the VCAA which became law on November 
9, 2000.  VA has also revised the provisions of 38 C.F.R. § 
3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-45,632 (August 
29, 2001).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has advised the veteran of the 
evidence necessary to substantiate his claim, including the 
requirements for a grant of service connection for diabetes 
on a presumptive basis, as shown by the Statement of the Case 
and the Supplemental Statements of the Case.  Further, the RO 
specifically addressed the applicability of the VCAA to this 
case by correspondence dated in February and May 2001.  A May 
2001 Report of Contact reflects that the veteran responded 
that he had no additional information to submit in support of 
his claim.  The Board acknowledges that the veteran 
identified pertinent medical treatment by a private 
physician, Dr. C, at his June 1999 personal hearing.  
However, the record was kept open for thirty days following 
this hearing in order for the veteran to obtain and submit 
such evidence, and no such evidence has been submitted.  In 
addition, while the veteran subsequently submitted various 
signed releases for records from other medical care 
providers, no such form appears to have been submitted 
concerning Dr. C even though he was advised to do so at the 
June 1999 hearing.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (The duty to assist is not a "one-way street."  
If the veteran wants help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.).  
Moreover, for the reasons stated below, the Board concludes 
that no additional development, to include a medical 
examination or opinion, is reasonable under the facts of this 
case.  Thus, the Board finds that the duty to assist and duty 
to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. 
§ 3.159, and that no additional assistance to the veteran is 
required based on the facts of the instant case.


Background.  The veteran's service medical records show no 
treatment for or diagnosis of diabetes mellitus and/or 
peripheral neuropathy during his period of active duty.  The 
veteran indicated on a March 1976 Report of Medical History 
that he had never experienced frequent or severe headache, 
dizziness or fainting spells, nor shortness of breath, while 
he indicated on a subsequent August 1977 Report that he had 
experienced these problems.  On both Reports he noted that he 
had never experienced frequent or painful urination.

The post-service evidence includes various VA and private 
medical records dated in 1982, and from 1992 to 2001.  Among 
other things, these records show treatment for diabetes 
mellitus on various occasions, as well as secondary 
peripheral neuropathy.  Records from February 1982 note, in 
part, that the veteran had a family history of heart disease 
and diabetes, but do not show that he was actually diagnosed 
with diabetes at that time.  Records dated in 1992 note that 
the veteran had phimosis, and was prescribed Diabeta.  
Subsequent records from March 1995 note that the veteran had 
been lost to follow-up since 1992, and that he had stopped 
his Diabeta.  Impressions following examination included 
diabetes mellitus, probably markedly out of control; and 
phimosis.  Thereafter, the medical records show continuous 
treatment for diabetes mellitus, type II, with peripheral 
neuropathy.  Various records also describe his diabetes as 
insulin dependent.  However, none of the medical records on 
file contain a competent medical opinion which causally 
relates the veteran's diabetes with peripheral neuropathy to 
active service, or that it was present to a compensable 
degree within the first post-service year.

At his June 1999 personal hearing, it was acknowledged that 
the veteran's service medical records did not show treatment 
for or a diagnosis of diabetes during active service.  
However, it was contended that he had symptoms during service 
which were consistent with diabetes.  For example, he was 
thirsty a lot, he had cuts and scratches that would take a 
long time to heal, he had shortness of breath, slight 
headaches, and frequent urination.  The veteran indicated 
that these symptoms started several months before he even 
went on active duty.  He also testified that he was never 
treated for these symptoms during service.  After his 
discharge from service, his symptoms escalated, and he 
eventually sought treatment from a Dr. C in 1978 or 1979, who 
reportedly diagnosed him with diabetes.  He also described 
his current medical treatment for diabetes through the VA.  
When asked, the veteran stated that Dr. C was "still 
around", but that no records were on file from him.  The 
veteran was advised to obtain records from Dr. C, and it was 
specifically stated that the record would be held open for 30 
days in order for him to obtain these records and associate 
him with his claims folder.  Nevertheless, no records appear 
to have been submitted showing treatment from Dr. C, nor does 
it appear the veteran ever completed a release for these 
records, even though he submitted releases for records from 
other private medical care providers following this hearing.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including diabetes 
mellitus, when manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1133, 
1137; 38 C.F.R. §§ 3.307, 3.309(a).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition except for defects, infirmities, or 
disorders noted when examined and accepted for service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that a disease existed prior to service.  38 
U.S.C.A. §§ 1111, 1132; 38 C.F.R. 3.304(b).  A preexisting 
injury or disease will be considered to have been aggravated 
by active military service, where there is an increase in 
disability during such service, unless there is specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Temporary 
flare-ups will not be considered to be an increase in 
severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during active service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2001)); 66 Fed. 
Reg. at 45,626-45,627, 45,631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999) ("In order to prevail on the issue of 
service connection . . . there must be medical evidence of a 
current disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for diabetes mellitus 
with peripheral neuropathy.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

Nothing on file shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, his contentions cannot 
constitute competent medical evidence.  Thus, while he is 
competent as a lay person to describe his visible 
symptomatology, he is not competent to diagnose the 
underlying cause of such symptoms, nor provide a competent 
medical opinion as to the etiology of his current diabetes 
mellitus with peripheral neuropathy.

The veteran has essentially contended that he had symptoms 
during service which were ultimately diagnosed as diabetes 
within a year after his discharge from service.  He 
acknowledged that he was not diagnosed with diabetes during 
service, nor did he seek treatment for his symptoms at that 
time.  As noted above, he testified that these symptoms 
included frequent thirst, prolonged healing of cuts and 
scratches, shortness of breath, slight headaches, and 
frequent urination.  Further, it is noted that the veteran 
did indicate on his August 1977 Report of Medical History 
that he had experienced frequent or severe headache, 
dizziness or fainting spells, and shortness of breath.  
However, no competent medical opinion is on file which 
attributes these reported symptoms as being indicative of 
diabetes; i.e., there is no competent medical evidence which 
tends to associate the veteran's current diabetes mellitus 
with peripheral neuropathy to his period of active duty, to 
include his reported symptomatology therein.  See § 3 of the 
VCAA (codified as amended at 38 U.S.C. § 5103A(d)); Hickson, 
supra; Pond, supra.

As mentioned above, the veteran testified that a Dr. C 
diagnosed him with diabetes within one year following his 
discharge from service, either in 1978 or 1979.  However, the 
Court has held that a lay person's account of what a medical 
professional purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Further, no 
competent medical evidence is on file from Dr. C, nor does it 
appear that the veteran ever submitted a release for these 
records.  In fact, the first competent medical diagnosis of 
diabetes shown by the evidence of record was in the 1990s, 
many years after the veteran's discharge from service.  Thus, 
this testimony is not entitled to probative value in the 
instant case.  

Even if the Board were to accept as true that the veteran was 
diagnosed by Dr. C with diabetes within his first post-
service year, inasmuch as no such records are on file there 
is no basis to conclude that the condition was present to a 
compensable degree of at least 10 percent as required by 
38 C.F.R. §§ 3.307, 3.309.  See also Holbrook v. Brown, 8 
Vet. App. 91 (1995) (The Board has the fundamental authority 
to decide a claim in the alternative.).

In summary, the competent medical evidence on file reflects 
that the veteran's diabetes mellitus with peripheral 
neuropathy was first diagnosed many years after his discharge 
from service, and there is no competent medical evidence 
which tends to associate the current disability with active 
service, to include the veteran's reported symptomatology 
therein.  It is pertinent to note that the separation 
examination, which included a urinalysis that was negative 
for sugar (the only other urinalysis during service was also 
negative in May 1977), did not suggest that diabetes was 
present.  With no diagnosis of or findings attributable to 
diabetes until many years after service, any nexus opinion at 
this late stage would obviously be speculative at best.  
Arguably, 38 U.S.C. § 5103A mandates a nexus opinion when 
there is pertinent abnormal clinical or laboratory findings 
recorded during or proximate to service (i.e., a pertinent 
abnormal finding that is attributed to or at least suggestive 
of the disability at issue sometime short of the amount of 
time that has elapsed between service and the initial 
diagnosis in this case) and competent post-service evidence 
of the claimed disability.  Here, while there is medical 
evidence of a current diagnosis of diabetes, there is no 
suggestion of a symptom, clinical finding, or laboratory 
finding attributable to diabetes during or until many years 
after service.  Without such evidence, the Board must 
conclude that no additional development is required based on 
the facts of this case, to include a medical examination 
and/or opinion where the examiner would be asked whether 
there is a causal link between a current diagnosis and 
service medical records that contain no suggestion of the 
disability.  See § 3 of the VCAA (codified as amended at 38 
U.S.C. § 5103A(d)); Hickson, supra; Pond, supra.  
Consequently, the Board must conclude that the preponderance 
of the evidence is against the claim, and it must be denied.  

As the preponderance of the evidence is against the claim of 
service connection for diabetes mellitus with peripheral 
neuropathy, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


II.  New and Material Evidence

Background.  Service connection was previously denied for a 
right eye disorder by a March 1987 Board decision.  The 
evidence on file at the time of this decision included the 
veteran's service medical records, VA outpatient treatment 
records dated in April 1985, an August 1986 VA examination 
report, and various statements submitted by and on behalf of 
the veteran.

The veteran's service medical records reflect that his eyes 
were evaluated as abnormal on his March 1976 enlistment 
examination due to evidence of acid burns to the cornea of 
the right eye.  It was noted that this was under medical 
care, and that recovery of usual visual acuity was expected.  
His right eye distant vision was found to be 20/200 on this 
examination.  Optometry records from October 1976 indicate 
that his right eye visual acuity was correctable to 20/40.  
The veteran subsequently underwent surgery on his right eye 
in December 1976.  It was noted that his chief complaint was 
traumatic cataract of the right eye, that he had sustained an 
injury to the right eye approximately one and one-half years 
earlier, and that he had had partial reabsorption of a 
traumatic cataract which resulted in fibrous bands to the 
pupillary axis.  A May 1977 Medical Board report noted, in 
part, that by March 1977 the veteran was off all medicines 
and that his right eye status was improved over that prior to 
the operation.  For example, it was noted that his 
uncorrected right eye visual acuity was 20/200, correctable 
to 20/20-3.  However, because of his unilateral aphakia of 
the right eye, he was found to be untrainable according to 
military regulations.  Diagnosis was unilateral aphakia, 
right eye, existed prior to service, service aggravated.  No 
injury to the right eye is shown by the service medical 
records.

The April 1985 VA outpatient treatment records note that the 
veteran complained of right eye pain.  He also reported that 
his visual acuity had decreased since 1980, that he had lost 
most of his vision in January 1985, and that he had had 
surgery in the military in 1976 (no trauma).  Impressions 
included aphakia of the right eye.  Records from later that 
month noted that his right eye visual acuity was 20/60.

At the August 1986 VA examination, the veteran reported that 
he had good right eye vision prior to entering service.  He 
also reported that one day while on the firing range with a 
bazooka, he got some backfired powder in the right eye, which 
then started itching.  Thereafter, he had surgery on the eye, 
and had had very poor vision in the eye ever since.  In 
addition, the eye would itch, burn, and water constantly.  
Further, it was stated that the eye had been turned out since 
surgery.  Impressions following examination were normal left 
eye, and old trauma of the right eye with aphakic corneal 
changes and secondary glaucoma.

The statements submitted by and on behalf of the veteran 
essentially contended that prior to service, he had an injury 
to his right eye, but that no residual disability existed at 
the time of his entry into active service.  It was also 
contended that he had powder burns to his eyes in December 
1976 (during service), which aggravated his right eye 
disorder.  Additionally, it was contended that this 
disability was aggravated by the in-service surgery.  For 
example, the veteran complained of itching and pain in the 
right eye, as well as decreased vision, subsequent to his in-
service surgery.

In the March 1987 decision, the Board found that the service 
medical records showed that the veteran had a traumatic 
injury to the right eye prior to service, and that during 
service he underwent surgery for release of fibrous strand 
over the right pupillary axis due to old trauma.  The Board 
noted, among other things, that the service medical records 
were negative for any reports of injury to the eye during 
service.  Further, the Board found that after surgery the 
veteran's vision was improved.  The Board concluded, based on 
the evidence of record, that the veteran's right eye 
disability was not aggravated in service.

The evidence added to the file since the March 1987 Board 
decision includes VA and private medical records which, 
together, are dated in 1982, and from 1992 to 2001.  Also 
added to the record are well as additional statements by and 
on behalf of the veteran, as well as his June 1999 hearing 
testimony.  

Among other things, the additional medical records reflect 
that the veteran has continued to be treated on various 
occasions for right eye problems.  For example, records dated 
in February 1982 note that the veteran's history included eye 
surgery five years earlier, and examination showed he was 
almost blind in the right eye.  Records from September 1997 
include an assessment of traumatic cataract of the right eye.  
Various private medical records in 1998 and 1999 note, in 
part, findings of right eye strabismus.  In addition, the 
medical records reflect that he was scheduled to undergo 
right eye surgery in August 1999, but this was aborted 
secondary to his increased hypertension.  Findings at that 
time included exotropia and hypertropia.  The veteran 
subsequently underwent lateral and medial rectus recession of 
the right eye with 2 mm inferior displacement in August 2001.  
Post-operative diagnosis was exotropia of the right eye 
status-post procedure.

At his personal hearing, the veteran testified, in essence, 
that his right eye was in better condition prior to his in-
service eye surgery than it was after the surgery; he 
asserted that the in-service eye surgery made his right eye 
worse.  He testified that he could see out of his right eye 
prior to service, and that he had no problems until bivouac, 
when he went through gas and his mask was knocked off his 
face.  Consequently, he believed that the gas burned his eye.  
Further, he indicated that following the in-service surgery, 
his right eye was painful, drained a lot, and he experienced 
headaches which he felt were associated with his right eye 
disorder.  He indicated that these symptoms did not exist 
prior to the in-service surgery.  In addition, he described 
his current right eye symptomatology.  On inquiry, he 
testified that his pre-service right eye injury occurred when 
a car battery exploded.  However, he testified that he did 
not get battery acid in his eye from this explosion.  
Moreover, he indicated that while his right eye was a little 
blurry prior to service, it was 20/20 just like the other 
one.  He testified that he could see better with his right 
eye prior to the surgery than he could after the surgery.  He 
also testified that no doctor had reviewed his service 
medical records concerning the right eye, and indicated that 
the only medical opinion he had received was that his right 
eye was a handicap.

The record also contains various statements submitted by and 
on behalf of the veteran which essentially contend that his 
right eye disorder was aggravated by his active service.


Legal Criteria.  Despite the finality of a prior decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See Barnett 
v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  It was 
specifically stated in the VCAA that nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See VCAA (codified as amended at 38 U.S.C. § 5103A(f) (West 
Supp. 2001)).  It is noted that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C. 5103A(g) (West Supp. 
2001) which states that nothing in section 5103A precludes VA 
from providing such other assistance as the Secretary 
considers appropriate.  However, these changes are applicable 
only to claims to reopen filed on or after August 29, 2001.  
See 66 Fed. Reg. 45620, 45628-45629.  Here, the veteran's 
claim was filed prior to August 29, 2001, and, as such, these 
changes are not applicable in the instant case.

The Board acknowledges that VBA Fast Letter No. 01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  However, a review of the record reflects 
that the veteran had not identified any pertinent evidence 
that is not of record.  Further, to the extent that VA has a 
duty to notify, the Board notes that the RO advised the 
veteran of the evidence necessary to substantiate his claim, 
including the standard for "new and material evidence" 
under 38 C.F.R. § 3.156(a) by the Statement of the Case and 
Supplemental Statements of the Case.  Moreover, as noted 
above, the RO advised the veteran of the VCAA by 
correspondence dated in February and May 2001, and the 
veteran responded that he had no additional information to 
submit.  Accordingly, the Board concludes that any duty to 
assist and duty to notify in the instant case has been 
fulfilled, and that no additional assistance to the veteran 
is required based on the facts of the instant case.


Analysis.  In the instant case, the Board finds that new and 
material evidence has not been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
right eye disorder.

As mentioned above, service connection was previously denied 
for the veteran's right eye disorder by a March 1987 Board 
decision.  The Board essentially found that the evidence on 
file reflected that the disability preexisted service, and 
was not permanently aggravated therein.

The additional evidence includes various statements and 
hearing testimony which essentially contend that the 
veteran's right eye disorder was permanently aggravated 
during active service, to include as due to the in-service 
surgery.  Similar contentions were made, and noted, at the 
time of the March 1987 Board decision.  Thus, the additional 
statements and hearing testimony are duplicative and 
cumulative of the contentions made at the time of the prior 
decision.  Consequently, the additional statements and 
hearing testimony do not constitute new and material evidence 
pursuant to 38 C.F.R. § 3.156(a).

The additional medical records added to the file are "new" 
to the extent they were not on file at the time of the prior 
decision.  Additionally, various records do bear directly and 
substantially upon the veteran's right eye disorder.  
However, these records are cumulative and redundant of those 
on file inasmuch as they show that the veteran has a current 
right eye disorder.  Such medical evidence was on file at the 
time of the Board's prior decision in March 1987.  Further, 
these records pertain to the current nature and severity of 
this disability, and do not contribute to a "more complete 
picture" of the circumstances surrounding the origin of the 
right eye disorder.  See Hodge at 1363.  Consequently, the 
Board finds that these medical records do constitute new and 
material evidence pursuant to 38 C.F.R. § 3.156(a).

There being no other evidence submitted to reopen the 
veteran's claim, the Board finds that the evidence added to 
the file since the March 1987 Board decision either does not 
bear directly and substantially upon the specific matter 
under consideration, or it is cumulative or redundant, or it 
is not by itself or in connection with evidence previously 
assembled so significant that it must be considered in order 
to fairly decide the merits of the claim.  As such, the Board 
must conclude that new and material evidence has not been 
presented pursuant to the requirements of 38 C.F.R. 
§ 3.156(a).  Inasmuch as the veteran has not submitted new 
and material evidence in support of his request to reopen, 
the Board does not have jurisdiction to consider the claim or 
to order additional development.  See Barnett, supra.


ORDER

Entitlement to service connection for diabetes mellitus with 
peripheral neuropathy is denied.

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a right 
eye disorder, the benefit sought on appeal is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

